Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,757,934 (‘934).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘934 reference discloses a mechanical insecticide comprising: a natural uncalcined diatomaceous earth with metal oxides present; a substantial deposition of a silane on a substrate surface of the natural uncalcined diatomaceous earth material with metal oxides to form a modified diatomaceous earth; and water in which the modified diatomaceous earth easily suspends for spray applications.  The type of silane compound is found in claims 2-4.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain the claimed invention given the claims of the ‘934 patent.  This is because the ‘934 patent teaches a similar composition comprising silane and diatomaceous earth suitable for the same use, namely a mechanical insecticide.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,999,361 (‘361).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘361 patent discloses a mechanical insecticide characterized by the steps of: mixing water with at least one type of silane to make a silane solution, wherein the type of silane is one with which an organic substitution can form hydrophobic phases with embedded hydrophylicity;  and mixing natural uncalcined diatomaceous earth with the silane solution, wherein the diatomaceous earth has an average particle size of between 1 and 20 microns, until there is substantial deposition of the silane material on the diatomaceous earth material, to make a silanized diatomaceous earth;  and wherein not adding a pest control agent to the mechanical insecticide.  Silane to diatomaceous earth ratio is found in claims 6-7 and 15-17.  The claimed pH is found in claim 8.  Adding acetic acid to adjust the pH is found in claim 9.  The claimed type of silane is found in claims 11-13.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain the claimed invention given the claims of the ‘361 patent.  This is because the ‘361 patent teaches an insecticide comprising the claimed silane and diatomaceous earth in the claimed ratio.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,578,883 (‘883).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘883 patent discloses a mechanical insecticide characterized by the steps of: mixing water with at least one type of silane to make a silane solution; mixing natural uncalcined diatomaceous earth having an average particle size greater than 20 microns with the silane solution, until there is substantial deposition of the silane material on the diatomaceous earth material, to make a silanized diatomaceous earth;  and not adding a pest control agent to the mechanical insecticide.  Silane to diatomaceous earth ratio is found in claim 7.  The claimed pH is found in claim 8.  Adding acetic acid to adjust the pH is found in claim 9.  The claimed type of silane is found in claims 11-13.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain the claimed invention given the claims of the ‘883 patent.  This is because the ‘883 patent teaches an insecticide comprising the claimed silane and diatomaceous earth in the claimed ratio.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-13 and 17-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Puterka et al. US 20030077309 A1.
Puterka teaches a pesticide composition comprising a particulate material coated with a hydrophobic material.  See abstract.  Claims 21-26 discloses a method for making the particulate pesticide composition by applying a solution of hydrophobic material on the surface of the particulate material.  Hydrophobic comprising silane is found in paragraph 0030 and claim 8.  Particulate material comprising diatomaceous earth is found in paragraph 0029 and claim 24.  Puterka also teaches the particulate material having an average diameter of about 10 µm.  See paragraphs 0033-0035.  Claim 21 discloses the amounts of the particulate material and hydrophobic material that fall within the claimed ratios.    


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-13 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Puterka et al. US 2003/0077309 A1, in view of De Kerpel et al. US 2008/0146445 or Leatherman et al. US 2007/0249560 or Senn et al. US 2004/0176369.
Puterka is relied upon for the reasons stated above.  Puterka teaches particulate substrate coated with at least one pest control agent, wherein the substrate includes diatomaceous earth material.  In view of the limitation “wherein there are no additional pest control agents in the mechanical insecticide”, the De Kerpel, Leatherman, and Senn references are cited to show that silane is well known in the art as an insecticide agent.  See paragraphs 0103, 0030 and 0054, respectively.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention as made to include silane as an insecticide with the expectation to obtain an insecticide composition useful in the art.  This is because silane is well known in the art as a useful agent for insecticide, and this is because Puterka teaches the desirability for the use of a wide variety of pest control agents.


Claims 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Puterka et al. US 2003/0077309 A1, in view of De Kerpel et al. US 2008/0146445 or Leatherman et al. US 2007/0249560 or Senn et al. US 2004/0176369, and Peterson et al. US 2002/0141959 A1.
Puterka is relied upon for the reasons stated above.  Puterka does not expressly teach the claimed silane compound.
Peterson teaches an antimicrobial preparation comprising an antimicrobial organosilane compound such as 3-(trimethyoxysilyl)-propyloctadecyl-dimethyl ammonium chloride (see abstract; and paragraphs 0152-0156).  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the pesticide composition of Puterka to include the organosilane compound taught by Peterson to obtain the claimed invention.  This is because Peterson teaches the use of the claimed silane compound in an insect repellant composition is known in the art, and because Puterka teaches the desirability of using a silane compound to repel insects.    


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606. The examiner can normally be reached Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN T TRAN/Primary Examiner, Art Unit 1615